[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 10-14074               ELEVENTH CIRCUIT
                                        Non-Argument Calendar              JUNE 22, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A073-604-316


FOYSAL AHAMED,

lllllllllllllllllllllllllllllllllllllll                                        lPetitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 22, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
      Foysal Ahamed, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’s (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) final order of removal and denying his claims for asylum,

withholding of removal, and CAT relief. Ahamed argues that the BIA erred in

finding that he had not shown past persecution based on his political opinion. He

also contends that he established a well-founded fear of future persecution. For

the reasons stated below, we deny the petition for review.

                                         I.

      The Department of Homeland Security issued a Notice to Appear to

Ahamed, charging that he was a native and citizen of Bangladesh who entered the

United States without being admitted or paroled by an immigration officer.

Ahamed admitted the allegations in the notice to appear and conceded

removability. He filed an application for asylum, withholding of removal, and

CAT relief.

      Ahamed’s application was based on the following facts. In 1974, Ahamed

joined the Islamic Student Association, a group affiliated with the Jamat Islam

political party. Ahamed served as treasurer of the Student Association and

collected donations to Jamat Islam from wealthy people in the area. The party

promised to use the donations to build houses and provide aid for the needy. After

                                         2
a time, however, the party stopped following through on its promises. When the

donors realized this, they became angry, and they threatened Ahamed and other

party members who had collected money from them. Ahamed tried to return some

of the donations, but he was unable to repay all of the money by himself.

      Ahamed became disillusioned with Jamat Islam on account of the party’s

failure to abide by its promises, so he decided to resign from the party. When the

party leaders learned that he was resigning, they were angry because he knew

everything about the party’s internal affairs. They wanted to either kill Ahamed or

force him to remain in the party. In 1984, Ahamed was kidnapped by a group of

terrorists who took him to a building at Dakar University. His kidnappers chained

him up and did not give him any food. They threatened to kill Ahamed if he did

not “give [them] the money back.” The kidnappers blindfolded Ahamed and hit

him with fists, bats, and hockey sticks. They also applied heavy weight to

Ahamed’s chest until he had blood in his mouth. When the kidnappers saw that

Ahamed was getting sick, they feared that he would die, so they released him.

Ahamed received medical treatment from the village physician. Ahamed reported

the kidnapping to the police, but they would not take his case “[b]ecause at that

time, some other party was in power.”

      In addition to the kidnapping incident, Ahamed was attacked on the street

                                         3
two or three times between 1984 and 1994 and was beaten with sticks. After each

of these attacks, Ahamed received medical treatment from the village doctor.

Ahamed testified that he knew one of the attackers, but he did not otherwise

describe their identities or motivations.

      Ahamed left Bangladesh and came to the United States in 1994. He was not

able to bring his wife and children with him at the time. One year after Ahamed

left Bangladesh, party members and the people from whom he had collected

money went to the house where his wife and children were staying and “took

everything.” In addition, Ahamed’s mother received threats from “influential

people” and party members who demanded that their money be returned. In 1995,

Ahamed’s wife and children came to the United States. Ahamed testified that he

could not return to Bangladesh because there was no security in that country and

because the individuals from whom he had collected money were still searching

for him. Those individuals had ties to terrorism and could “kill for anything.”

      The IJ denied Ahamed’s application for asylum, withholding of removal,

and CAT relief. First, the IJ determined that Ahamed’s testimony was not

credible. The IJ also concluded that Ahamed had failed to show past persecution.

The IJ reasoned that the incident where Ahamed was detained for two days was

not so severe as to constitute persecution. The IJ further explained that Ahamed

                                            4
had not linked the mistreatment that he experienced to one of the protected

grounds for asylum. The IJ observed that the incidents described by Ahamed were

more akin to criminal acts or personal vendettas than to political persecution.

Accordingly, the IJ denied Ahamed’s application for asylum. Given Ahamed’s

inability to meet the standard for asylum, the IJ determined that he could not meet

the higher standard for withholding of removal. Finally, the IJ denied Ahamed’s

claim for CAT relief because Ahamed had not established a clear probability that

he would be tortured by, or with the acquiescence of, the Bangladeshi government.

      Ahamed appealed to the BIA, but the BIA dismissed his appeal. The BIA

concluded that it was unnecessary to address the IJ’s adverse credibility finding

because, even assuming that Ahamed’s testimony was credible, he had not shown

past persecution or a well-founded fear of future persecution. Regarding past

persecution, the BIA determined that Ahamed had failed to show a nexus between

the mistreatment that he suffered and one of the protected grounds for asylum.

The BIA pointed out that the party’s donors targeted Ahamed not because of his

political beliefs, but because they wanted their money returned. In addition, the

BIA noted that there was no evidence that the Jamat Islam party wished to harm

Ahamed because of his political opinion. The BIA further concluded that the

incident where Ahamed was kidnapped for two days, and the street attacks that he

                                          5
suffered, were not so extreme as to constitute persecution. The BIA observed that

these were “relatively isolated incidents, occurring over a 10 year period.”

      The BIA also determined that Ahamed had not established a well-founded

fear of future persecution. The BIA reasoned that Ahamed’s ties to Jamat Islam

were not so significant or well-known that he would be targeted by party members

or by angry donors after the passage of more than 25 years. Given that Ahamed

had not met the standard for asylum, the BIA concluded that he likewise was

unable to meet the higher standard for withholding of removal. Finally, the BIA

upheld the IJ’s denial of CAT relief.

                                         II.

      In an immigration case, we review the BIA’s decision, and any portions of

the IJ’s opinion adopted by the BIA. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Here, the BIA issued its own decision, so we review that

decision. Because the BIA did not adopt the IJ’s adverse credibility finding, we

need not consider Ahamed’s argument that the credibility finding is not supported

by the record.

      We review the BIA’s factual findings to determine whether they are

supported by substantial evidence. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27

(11th Cir. 2004) (en banc). “[W]e view the record evidence in the light most

                                         6
favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Id. at 1027. We may reverse the BIA’s factual findings only when

the record compels a reversal. Id.

      An applicant for asylum must demonstrate that he is a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1); 8 C.F.R. § 208.13(a). An applicant qualifies

as a refugee if he suffered past persecution, or has a well-founded fear of future

persecution, in his country of origin. 8 C.F.R. § 208.13(b); Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009). To establish past persecution,

the applicant must show that he was persecuted in the past on account of race,

religion, nationality, membership in a particular social group, or political opinion.

8 C.F.R. § 208.13(b)(1); Kazemzadeh, 577 F.3d at 1351.

      We need not decide the question of whether or not Ahamed has established

past persecution because the record provides ample evidence supporting the BIA’s

finding the Ahamed simply failed to show a nexus between the mistreatment he

says he experienced and a protected ground under the statute.

      While soliciting political contributions from donors, Ahamed made

promises to them about how the money would be put to use. When these promises

did not materialize, the donors demanded their money back. And when Ahamed

could not come up with all of their money, they kidnapped and restrained him for

                                          7
two days, beating him and threatening to kill him if he did not give them their

money back. The violence done to Ahamed was not a result of his political

opinion (or any other statutorily protected ground); it resulted from angry donors

violently reacting to his failure to give them back their money after the promises

he made were broken. Consequently, Ahamed is not entitled to relief.              .

      In the absence of past persecution, an applicant may establish a

well-founded fear of persecution by showing that there is a reasonable possibility

that he will be persecuted if he is returned to his country of origin. 8 C.F.R.

208.13(b)(2); Kazemzadeh, 577 F.3d at 1352. The applicant must show that his

fear of persecution is “subjectively genuine and objectively reasonable.” Al

Najjar, 257 F.3d at 1289. An applicant can satisfy the objective prong by showing

that he “has a good reason to fear future persecution.” Id. (quotation omitted).

      To qualify for withholding of removal, an applicant must establish that her

life or freedom would be threatened in her country of origin on account of a

statutorily protected ground. See INA § 241(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A).

This Ahamed has failed to do.

      Ahamed’s failure to meet the standard for asylum means that he cannot

satisfy the higher standard for withholding of removal. See Sepulveda, 401 F.3d at

1232-33. Finally, Ahamed does not challenge the BIA’s denial of his claim for

                                          8
CAT relief in his initial brief. Therefore, he has abandoned any argument with

respect to that issue. See id. at 1228 n.2 (noting that issues not raised in a party’s

initial brief are deemed abandoned). Accordingly, after review of the

administrative record and the parties’ briefs, we deny the petition for review.

      PETITION DENIED.




                                           9